Citation Nr: 1438725	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  06-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for thoracolumbar strain with arthritis prior to March 13, 2008, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to November 16, 2011, and to an initial rating in excess of 40 percent thereafter, to include whether a separate compensable rating is warranted prior to August 15, 2007.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity prior to August 25, 2011, and an initial rating in excess of 20 percent thereafter, to include whether a separate compensable rating is warranted prior to August 15, 2007.

4.  Entitlement to a compensable rating for residuals of a hemorrhoidectomy prior to March 10, 2007, and a rating in excess of 10 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970 and from June 1971 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated March 2005, the RO increased the rating assigned for lumbosacral strain to 20 percent, effective June 2, 2004, and confirmed and continued the noncompensable rating in effect for residuals of a hemorrhoidectomy.  A May 2008 rating action granted service connection for radiculopathy of each lower extremity, and assigned a 10 percent evaluation for each lower extremity, effective August 15, 2007.  By rating action dated June 2009, the RO assigned a 40 percent rating for thoracolumbar spine strain effective March 13, 2008.  An October 2012 rating decision increased the evaluation assigned for radiculopathy of the left lower extremity to 40 percent, effective November 16, 2011, and assigned a 20 percent rating for radiculopathy of the right lower extremity, effective August 25, 2011.  A March 2013 rating action increased the evaluation for residuals of a hemorrhoidectomy to 10 percent effective March 10, 2007.  This decision also granted service connection for arthritis of the thoracic spine, and it was associated with the already service-connected thoracolumbar strain with arthritis.  

As the Veteran has not expressed satisfaction with the higher ratings assigned during his appeal, the matters remain on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  

This case was previously before the Board in August 2009, May 2010, February 2012 and again in October 2013, and was remanded on each occasion for additional development of the record.  The case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to March 13, 2008, the Veteran's thoracolumbar strain was manifested by limitation of motion and pain, with forward flexion not less than 55 degrees.

2.  From March 13, 2008, the thoracolumbar strain was manifested by limitation of motion, with no evidence of ankylosis.

3.  Prior to November 16, 2011, radiculopathy of the left lower extremity was manifested by complaints of weakness, with normal motor function and muscle tone on examination.  

4.  From November 16, 2011, radiculopathy of the left lower extremity is manifested by diminished strength testing, mild radicular pain and foot drop, and results in no more than moderately severe incomplete paralysis of the sciatic nerve.

5.  Prior to August 25, 2011, radiculopathy of the right lower extremity was manifested by complaints of weakness, with normal motor function and muscle tone on examination.  

6.  From August 25, 2011, radiculopathy of the right lower extremity is manifested by diminished strength testing and mild radicular pain, and results in no more than moderate incomplete paralysis of the sciatic nerve.

7.  Prior to March 10, 2007, the Veteran's hemorrhoids were no more than mild or moderate.

8.  From March 10, 2007, the residuals of a hemorrhoidectomy are manifested by no more than moderate hemorrhoids with no evidence of persistent bleeding, fissures or anemia.


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 20 percent for thoracolumbar strain prior to March 13, 2008, or in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to November 16, 2011, or in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8621 (2013).

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity prior to August 25, 2011 or in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8621 (2013).

4.  The criteria for an initial compensable evaluation for residuals of a hemorrhoidectomy prior to March 10, 2007, or in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of these claims.  Letters dated May 2005, July 2006 and February 2008, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing.  A December 2013 supplemental statement of the case readjudicated the claims.  He has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.

The Veteran's VA treatment records, and private and Social Security Administration records are associated with the record, and the RO has arranged for VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the RO hearing in September 2008 focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate his claim, and what must still be shown.  The Veteran's testimony in response to questions posed reflected his awareness of what must be shown.  A deficiency in the conduct of the hearing is not alleged.

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination of the joints in August 2004, the Veteran stated he had occasional muscle spasms that precluded him from doing most of his activities.  He also reported right leg symptoms of whole leg numbness.  An examination revealed that forward flexion of the lumbar spine was to 55 degrees; extension was to 20 degrees; lateral bending was to 11 degrees bilaterally; and rotation was to 15 degrees bilaterally with pain.  There was mild tenderness to palpation in the paraspinous muscles in the lumbosacral junction.  There was no midline spinal tenderness.  A motor examination was 5/5 in the hip flexors, quadriceps, hamstring, anterior tibialis and gastrocnemius muscle groups.  The Veteran had normal sensation to light touch in the thigh and lateral thigh, medial and lateral lower leg and all regions of the foot bilaterally.  Reflexes were 2+ in the bilateral patella tendon and 1+ bilateral ankle jerk.  Straight leg raising was negative, as was Lasegue's bilaterally.  The assessment was back strain.  The Veteran asserted his back strain had worsened over the previous year, and the examiner tended to agree with this assessment.  

A VA examination of the anus and rectum was also conducted in August 2004.  The Veteran reported fecal leakage and fecal accidents about once a week.  He did not wear a pad.  He said that he used over-the counter medication when he had a flare-up of his hemorrhoids.  An examination demonstrated that no external hemorrhoids were visible.  The examiner could not feel any internal hemorrhoids on digital rectal examination.  There was no evidence of bleeding, and no fissures were visualized.  There was no evidence of fecal leakage.  The impression was hemorrhoids.  

The Veteran was afforded a VA spine examination in June 2005.  He related he always had some low back pain and that periodically he had pain in the buttocks bilaterally.  In the last year or two, the pain went down his legs, usually on the left, but occasionally on the right.  He also said he occasionally had what he felt like was foot drop in the right foot.  This occurred following walking distances of one quarter mile or more and with prolonged sitting.  He described three episodes in the previous year of incapacitating episodes which lasted for about four days.  He was not able to work and said he seeks medical treatment for these episodes.  The treatment consisted of narcotic pain medication, muscle relaxants and aqua therapy.  An examination showed tenderness to palpation of the lumbosacral spine.  Forward flexion was to 90 degrees; extension was to 20 degrees (and extremely painful); lateral bending was to 20 degrees bilaterally; and rotation was to 20 degrees bilaterally.  Straight leg raising was negative bilaterally.  Reflexes were 2/4 and symmetric in the patellar tendon and Achilles tendon.  The Veteran had full motor function, 5/5, in the lower extremities.  He had diminished light touch in the lateral aspect of the right leg on the lateral calf, extending from just proximal to the knee to just proximal to the ankle, consistent with an S1 dermatome.  The examiner indicated that function of the lumbosacral spine was limited by pain following repetitive use to the point the Veteran had to stop his activity.  The impression was spinal stenosis, probably L5-S1.  

In a statement dated August 2005, a private physician noted the Veteran continued to have primarily axial low back pain with some minimal, but not clearly radicular symptomatology in the legs.  He reported a history of recent problems with episodic foot dragging and leg weakness.  The examiner indicated the etiology of the Veteran's problem was unclear and that on physical examination he had positive facet signs and testing showed no confrontational weakness, no hyperreflexia and no clonus.  

Private medical records show the Veteran was seen in August 2005 for low back pain.  An examination revealed moderately restricted range of motion in all directions.  There was tenderness over the right lumbar paraspinal area.  Straight leg raising was negative.  A neurologic evaluation showed intact sensory and motor functions.  He received an intra-articular facet joint injection.  In October 2006, a private physician noted the Veteran had done well until the last two or three months when he had the new onset of worsened back pain.  He also had radicular symptoms in the left leg, but these were no more than 10 to 15 percent of his complaint.  An examination revealed no confrontational weakness.  There were radicular sensory changes in an L5 distribution on the left.  Knee jerk and ankle jerk were trace to absent.  His gait was slightly antalgic.  He had a facet nerve block in the lumbar spine later that month.  

On VA examination of the rectum on March 10, 2007, the Veteran reported that sometimes daily and occasionally twice a week, he had small amounts of fecal leakage.  He did not wear a pad.  He stated he had bleeding from hemorrhoids once a month, essentially spotting on toilet paper, but small in quantity.  He had a past history of thrombosed hemorrhoids, but not currently.  An examination revealed medium-sized external hemorrhoids.  There were no thrombotic external hemorrhoids.  He did not have any irreducible hemorrhoids.  There was no evidence of excessive redundant tissue, but there was evidence of frequent recurrence of hemorrhoidal bleeding and hemorrhoids, as he had had banding twice.  There was evidence of fecal leakage.  No evidence of bleeding was noted.  The impression was internal and external hemorrhoids, medium in size.

VA outpatient treatment records show the Veteran was seen in January 2008 and reported chronic lower back pain that was worse with standing or activity.  The pain radiated down the legs.  He asserted the right foot gives out at times.  It was reported that a November 2007 electromyogram was abnormal.  

A VA examination of the spine was conducted on March 13, 2008.  The Veteran reported low back pain that radiated down both legs.  He said he had significant stiffness in the lower back, weakness in the right foot, and numbness in the legs.  He related he had had many injections in the back that provided relief for about three to four months.  He reported he had flare-ups about two to three times a month with 10/10 pain and these episodes lasted for three to four days.  He also stated he had experienced three incapacitating episodes in the past year in which he was bending and had extreme pain in the back.  He said he fell to the ground and was unable to move for one to two days.  An examination disclosed the Veteran had abnormal posture and gait.  Forward flexion of the lumbar spine was to 30 degrees; extension was to 0 degrees; lateral flexion was to 20 degrees on the right and to 30 degrees on the left; and rotation was to 20 degrees on the right and to 10 degrees on the left.  There was pain with any movement of the back.  Following repetitive motion, there was pain, but no fatigue, weakness, lack of endurance or incoordination.  The Veteran had tenderness along the lumbar spine and paraspinal muscles.  A sensory examination was normal in the lower extremities.  Motor examination was 5/5 in hip flexion, hip extension, knee extension, ankle dorsiflexion and great toe extension bilaterally.  Muscle tone was normal.  There was no atrophy.  Lasegue's sign was positive bilaterally.  It was indicated the Veteran had significant radiculopathy symptoms and pain.  

Blood tests at a VA facility in July 2010 show that hemoglobin was 13.0 and hematocrit was 40.1.  In March 2011, hemoglobin was 14.1 and hematocrit was 41.4.  These results were all noted to be normal.  Outpatient treatment records show the Veteran was seen in April 2011 and reported tingling, numbness and occasional burning sensations in the lower extremities, starting in the thigh area, down to his feet.  An examination showed sensations were intact in the feet.  The following month, a motor examination showed normal bulk, tone and strength, except for right foot dorsiflexion, abduction and adduction which were 4/5.  Sensory evaluation was intact to vibration and proprioception.  He had 2+ reflexes in all testable locations.  

On VA examination of the back in February 2012, it was noted the Veteran reported his condition had worsened and that he had recently started to wear a left foot drop brace.  An examination showed that forward flexion of the lumbar spine was to 35 degrees, with pain at 15 degrees; extension was to 10 degrees, with pain at 5 degrees; lateral flexion was to 15 degrees on the right, with pain at 5 degrees, and was to 20 degrees on the left, with pain at 10 degrees; and rotation was to 30 degrees bilaterally, with pain at 20 degrees bilaterally.  The Veteran was unable to perform repetitive use testing.  He had localized tenderness or pain to palpation.  There was no guarding or muscle spasm.  Muscle strength testing was 5/5 in the hips and knees and 4/5 in the ankles and great toe extension bilaterally.  Reflexes were 1+ in the right knee, 2+ in the left knee, and 0 in each ankle.  A sensory examination was normal in the right thigh, right lower leg and ankle and right foot/toes, and decreased in the left thigh, left knee, left lower leg and foot/toes.  Straight leg raising was negative bilaterally.  It was reported the Veteran had moderate pain in each lower extremity, and mild paresthesias and mild numbness in the left lower extremity.  He had no paresthesias or numbness in the right lower extremity.  The examiner indicated the Veteran had mild radiculopathy in the right lower extremity and moderate radiculopathy in the left lower extremity.  He did not have intervertebral disc syndrome of the thoracolumbar spine.  It was noted the Veteran's thoracolumbar spine condition resulted in the Veteran being unable to do heavy lifting.  The diagnosis was thoracolumbar strain.

A VA examination of the rectum was also conducted in February 2012.  The Veteran reported periodic flare-ups of his hemorrhoids, but indicated there was no bleeding.  He stated he occasionally seeped some stool.  It was reported he had mild or moderate hemorrhoids with fissures.  An examination was normal with no external hemorrhoids, anal fissures or other abnormalities.  The diagnosis was internal or external hemorrhoids. 

The Veteran was afforded a VA examination of the spine in May 2013.  He reported he had been prescribed a seated walker for his back and leg conditions.  He denied any flare-ups.  Forward flexion of the lumbar spine was to 50 degrees, with pain at 40 degrees; extension was to 20 degrees, with pain at 15 degrees; lateral flexion was to 15 degrees bilaterally, with pain at 15 on the right and 10 on the left.  Rotation was to 20 degrees bilaterally, with pain at 10 degrees bilaterally.  It was noted the Veteran did not have additional limitation of motion after repetitive use testing.  He had localized tenderness or pain to palpation and guarding or muscle spasm.  This resulted in abnormal gait.  Muscle strength testing was 4/5 in hip flexion bilaterally; 5/5 knee extension bilaterally; plantar flexion was 5/5 bilaterally; ankle dorsiflexion was 5/5 on the right and 3/5 on the left; and great toe extension was 5/5 on the right and 3/5 on the left.  He did not have muscle atrophy.  Reflexes were 2+ in the knees and ankles.  Sensation was normal in the upper anterior thighs, thigh/knee bilaterally, decreased in the lower leg/ankles bilaterally and the feet/toes.  Straight leg raising was positive bilaterally.  The Veteran had radicular pain, which was noted to be mild in each lower extremity.  He had mild numbness in the right lower extremity and moderate numbness in the left lower extremity.  He did not have paresthesias.  There was involvement of the sciatic nerve, which was mild on the right and moderate on the left.  He had left foot drop.  It was indicated he had intervertebral disc syndrome and had experienced incapacitating episodes in the preceding 12 months.  It was stated the symptoms were severe enough to require prescribed bed rest and treatment by a physician.  The episodes lasted less than one week in the preceding year.  The examiner indicated the Veteran had moderate to severe pain with walking and prolonged standing, as well as left foot drop.  The diagnosis was degenerative joint disease of the lumbar spine with bilateral sciatica and secondary muscle strain.

A VA peripheral nerves examination was also conducted in May 2013.  The Veteran related a brace for left foot drop had been prescribed and that he had uncontrolled spasms of the right leg and bilateral leg aches.  It was reported he had constant moderate pain and moderate numbness, but no parestheisas in the lower extremities.  Muscle strength testing showed knee extension and ankle plantar flexion were 5/5 bilaterally, and ankle dorsiflexion was 5/5 on the right and 3/5 on the left.  The Veteran did not have muscle atrophy.  Reflexes were normal in the upper anterior thigh and thigh/knee bilaterally, and decreased in the lower leg/ankle and foot toes bilaterally.  Sensation was normal in the upper anterior thigh and thigh/knee bilaterally; and decreased in the lower leg/ankle and foot/toes.  He had a shuffling gait and used a walker to ambulate.  Phalen's and Tinel's signs were negative bilaterally.  He had moderate incomplete paralysis of the sciatic nerve bilaterally; incomplete paralysis of the common peroneal nerve, mild on the right and severe on the left.  The remaining nerves were negative bilaterally.  The examiner indicated the Veteran's peripheral neuropathy resulted in moderate foot drop and a poor gait.  The diagnoses were sciatica and radiculopathy of the lower extremities and left foot drop.  

On VA examination of the rectum in May 2013, the Veteran reported he continued to have flare-ups at least one to two times a month.  An examination revealed small or moderate external hemorrhoids, and small internal hemorrhoids that were non-tender and non-thrombosed.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, as is the case with respect to the claims for increased ratings for radiculopathy of each lower extremity, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Thoracolumbar strain and radiculopathy of each lower extremity

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A 40 percent evaluation may be assigned for complete paralysis of the external popliteal nerve (common peroneal) with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot loss, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Severe incomplete paralysis is assigned a 30 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating.  Mild incomplete paralysis is assigned a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8621.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The record shows that service connection for radiculopathy of each lower extremity was granted by the RO in a May 2008 rating decision.  A 10 percent evaluation was assigned for each of these disabilities under the provisions of Diagnostic Code 8621, effective August 15, 2007.  An October 2012 rating action assigned a 40 percent evaluation for radiculopathy of the left lower extremity, effective November 16, 2011, and a 20 percent evaluation for radiculopathy of the right lower extremity, effective August 25, 2011.  These evaluations were assigned under Diagnostic Code 8520.

The initial question is whether a rating in excess of 20 percent is warranted for thoracolumbar strain prior to March 13, 2008 and in excess of 40 percent from that date.  In this regard, the Board notes that when the Veteran was examined by the VA in August 2004, forward flexion of the lumbar spine was to 55 degrees, and the combined range of motion of the thoracolumbar spine was 127 degrees.  He did have pain on some movements of the lumbar spine.  

Similarly, based on range of motion, the findings recorded on the June 2005 VA examination would not support a higher rating.  The examination demonstrated forward flexion was to 90 degrees, and the combined range of motion of the thoracolumbar spine was 190 degrees.  It is not disputed that extension was said to be extremely painful.  The examiner observed that function of the lumbar spine was limited by pain on repetitive use, such that the Veteran had to stop his activity.  

While a private physician stated the Veteran had moderate limitation of motion of the lumbar spine in August 2005, he did not provide the range of motion findings.  In any event, the restriction in motion the examiner described is not consistent with a higher rating.  

As noted above, the VA examination conducted on March 13, 2008 disclosed that forward flexion of the lumbar spine was to 30 degrees, and a 40 percent rating was assigned based on this finding.  To warrant a rating in excess of 40 percent, there must be ankylosis of the lumbar spine.  [Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).]  As such are not shown, a higher rating under the General Formula is not warranted.  The Board acknowledges that the medical records clearly reflect the Veteran continues to experience low back pain and limitation of motion of the lumbar spine.  The fact remains, however, that all examinations show the Veteran retains at least some motion of the lumbar spine and, therefore, it is not ankylosed.  There is, therefore, no basis on which a rating in excess of 40 percent may be assigned.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's thoracolumbar strain.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examinations establish the Veteran has complaints of pain on motion of his low back, but the pain is not shown to have caused restriction warranting an increased rating, and is contemplated by the ratings assigned. 

The Veteran asserts a rating in excess of 10 percent for radiculopathy of the left lower extremity is warranted prior to November 16, 2011, and that a rating in excess of 40 percent should be assigned from that date.  When examined by the VA in March 2008, the Veteran had normal motor function in the lower extremities, and no sensory abnormalities were present.  The examiner indicated the Veteran had significant radicular symptoms.  These findings do not show more than mild incomplete paralysis.

The Veteran was seen for physical therapy on November 16, 2011 and a diagnosis of "right" foot drop was noted.  The Veteran indicated he was going to get his brace after this visit.  It was on this basis that the 40 percent rating was assigned.  In order to assign a higher rating, the record must show the Veteran has severe incomplete paralysis of the sciatic nerve.  Following the February 2012 VA examination, the examiner opined the Veteran had moderate radiculopathy in the left lower extremity. It was noted on the May 2013 VA examination that the Veteran had left foot drop.  The examiner concluded the Veteran had moderate incomplete paralysis of the sciatic nerve, and severe incomplete paralysis of the common peroneal nerve.  These findings are consistent with the 40 percent rating and do not provide any basis on which a higher rating may be assigned.

With respect to the Veteran's claim that a higher rating is warranted for radiculopathy of the right lower extremity prior to August 25, 2011, the Board notes that the March 2008 VA examination demonstrated the Veteran had normal motor function in the right lower extremity, and no sensory abnormalities were present.  The examiner indicated the Veteran had significant radicular symptoms.  These findings do not show more than mild incomplete paralysis.  

Regarding the Veteran's claim that a rating in excess of 20 percent is warranted for radiculopathy of the right lower extremity from August 25, 2011, the February 2012 VA examination revealed that muscle strength was 4/5 in the right ankle and right great toe extension.  There were no parestheias or numbness, and the Veteran had normal sensation in the right lower extremity.  It was indicated he had mild radiculopathy in the right lower extremity.  The most recent VA examination was conducted in May 2013.  Muscle strength testing was normal in the right lower extremity, and reflexes were also normal.  The examiner noted the Veteran had mild radicular pain in the right lower extremity, and commented that the Veteran had moderate incomplete paralysis of the sciatic nerve.  This is commensurate with the 20 percent rating that has been assigned.  

The Veteran is competent to report symptoms he experiences, to include limitation of motion with pain radiating to the lower extremities, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a higher rating for thoracolumbar strain or radiculopathy of either lower extremity for any period on appeal.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claims for increased ratings for thoracolumbar strain radiculopathy of the left lower extremity or radiculopathy of the right lower extremity.

The issue of whether a separate compensable rating for the neurological manifestations of the Veteran's service-connected low back disability should be assigned prior to August 15, 2007 has been raised.  In this regard, the Board notes that the August 2004 VA examination revealed that a motor examination was normal, and the Veteran had no sensory impairment.  The only abnormal finding was 1+ ankle jerk, bilaterally.  Straight leg raising was negative.  

The Veteran reported during the June 2005 VA examination that he had pain that radiated down his legs.  He also said he had what he described as foot drop in the right foot.  The examination showed he had full motor function in the lower extremities, but reflexes were diminished in the patellar and Achilles tendons.  There was some decreased sensation of the right leg.  

The Board acknowledges that a private physician noted the Veteran had radicular sensory changes on the left.  

The findings summarized above fail to establish that a separate compensable evaluation should have been assigned for any neurological abnormalities associated with the Veteran's service-connected low back disability prior to August 15, 2007.  

	Residuals of a hemorrhoidectomy

A 20 percent evaluation may be assigned for hemorrhoids, external or internal, with persistent bleeding and with secondary anemia, or with fissures.  A 10 percent evaluation may be assigned for hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  When mild or moderate, a noncompensable evaluation will be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7336.

When examined by the VA in August 2004, while the Veteran reported fecal leakage, and examination found no hemorrhoids, and no evidence of bleeding, fissures or fecal leakage.  

On the March 10, 2007 VA examination, it was noted the Veteran had medium-sized external hemorrhoids.  While there was no evidence of excessive redundant tissue, there was evidence of frequent recurrences of bleeding.  The 10 percent rating was apparently assigned on this basis.  No current evidence of bleeding was present.  It was indicated the hemorrhoids were not thrombotic.  Thus, there is no evidence in the record supporting the Veteran's claim that a compensable rating for hemorrhoids is warranted prior to March 10, 2007.

As noted above, a 20 percent rating for hemorrhoids is warranted with persistent bleeding and anemia or with fissures.  The evidence of record does not show such findings.  In this regard, the February 2012 VA examination showed no hemorrhoids or fissures.  It was specifically noted on the May 2013 VA examination report that while the Veteran had both internal and external hemorrhoids, there was no evidence of thrombosis.  It is also significant to note that the blood tests in July 2010 and March 2011 showed no evidence of anemia.  

The Board concludes the objective findings are of greater probative value than the Veteran's allegations regarding the severity of his hemorrhoids.  Under these circumstances, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for residuals of a hemorrhoidectomy prior to March 10, 2007, or a rating in excess of 10 percent from that date.

Additional considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with the thoracolumbar strain, radiculopathy of each lower extremity and hemorrhoids are encompassed by the schedular criteria for the ratings that have been assigned.  The Veteran has not identified impairment of function that is not reflected in the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 



ORDER

Ratings for thoracolumbar strain in excess of 20 percent prior to March 13, 2008, and in excess of 40 percent thereafter are denied.

Initial ratings for radiculopathy of the left lower extremity in excess of 10 percent prior to November 16, 2011, and in excess of 40 percent thereafter, to include a separate compensable rating prior to August 15, 2007, are denied.

Initial ratings for radiculopathy of the right lower extremity in excess of 10 percent prior to August 25, 2011, and in excess of 40 percent thereafter, to include a separate compensable rating prior to August 15, 2007, are denied.

A compensable rating for residuals of a hemorrhoidectomy prior to March 10, 2007, and a rating in excess of 10 percent thereafter are denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


